Case 2:20-cv-06298-RGK-E Document 26 Filed 08/24/20 Page 1 of 2 Page ID #:91




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   Matthew P. Kelly (SBN 224297)
     matt@perkowskilegal.com
 3   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street, Suite 3100
 4   Los Angeles, California 90071
     Telephone: (213) 426-2137
 5
     Attorneys for Defendants
 6   OKULARITY, INC. and JON NICOLINI
 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ENTTECH MEDIA GROUP LLC,                 Case No.: 2:20-cv-06298 RGK (Ex)
11
                 Plaintiff,                   Hon. R. Gary Klausner
12
     v.                                       DEFENDANTS OKULARITY, INC.
13                                            AND JON NICOLINI’S NOTICE OF
     OKULARITY, INC. et al.,                  MOTION AND MOTION AND
14                                            MOTION TO DISMISS;
                 Defendants.                  DECLARATIONS OF PETER
15                                            PERKOWSKI AND JOANNA
                                              ARDALAN
16
                                              Date:               Sept. 28, 2020
17                                            Time:               9:00 a.m.
                                              Place:
18
                                              Compl. filed:       July 15, 2020
19
                                              No Trial Date Set
20

21

22

23

24

25

26

27

28


                                      MOTION TO DISMISS
Case 2:20-cv-06298-RGK-E Document 26 Filed 08/24/20 Page 2 of 2 Page ID #:92




 1   TO THE COURT, THE PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on September 28, 2020, at 9:00 a.m., or as soon
 3   thereafter as the matter may be heard, before the Honorable R. Gary Klausner, at a
 4   place to be determined by the Court, defendants Okularity, Inc. and Jon Nicolini will
 5   and hereby do move the Court for an order dismissing the First Amended Complaint
 6   against them in its entirety on the grounds that the allegations fail to state valid
 7   claims under Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure.
 8           This motion is based on this notice and motion, the accompanying
 9   Memorandum of Points and Authorities and supporting declarations, and on all
10   pleadings, papers, and proceedings in this action, any maters of which the Court may
11   properly take judicial notice, and the arguments of counsel.
12           In accordance with L.R. 7-3, this motion is made following conferences of
13   counsel that took place telephonically on August 6, 2020, and again on August 18,
14   2020.
15

16   Dated: August 24, 2020          Respectfully submitted,
17                                   PERKOWSKI LEGAL, PC
18                                   By:    /s/ Peter Perkowski
19                                         Peter E. Perkowski
                                           Matthew P. Kelly
20
                                           Attorneys for Defendants OKULARITY, INC.
21                                         and JON NICOLINI
22

23

24

25

26

27

28
                                                  1
                                         MOTION TO DISMISS
